Citation Nr: 0313978	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  00-02 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE


Entitlement to an increased evaluation for residuals of 
excision of semilunar cartilage of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION


Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1963 to April 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied an increased 
evaluation for residuals of excision of semilunar cartilage 
of the right knee.

The veteran had also perfected an appeal of a June 2000 
rating decision that denied service connection for a left 
knee disorder.  By way of a July 2002 rating decision, the RO 
granted service connection for a left knee disorder.  As that 
decision represents a full grant of the benefit sought with 
regard to service connection for a left knee disorder, it is 
no longer before the Board for consideration.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1977).


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2002).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

A review of the record revealed that the claims file was in 
the RO's possession at the time the VCAA was enacted and 
remained with the RO until it was certified to the Board in 
May 2003.  During this time, the RO had ample opportunity to 
familiarize itself with the new law and the duties it 
imposed.  In spite of this, the record shows that the RO did 
not take any action to inform the veteran of the VCAA or to 
comply with it.  Correspondence from the RO dated in April 
2001 merely indicated that the veteran's claim was being 
reviewed under new guidelines that were issued on November 9, 
2000, without any notification as to the contents of the new 
guidelines. Moreover, supplemental statements of the case 
dated in February 2001 and July 2002 did not include the 
provisions of the new law.  As the VCAA includes a new duty 
to notify and assist the veteran in his claim, it is 
incumbent upon the RO to notify him of the law and comply 
with its provisions accordingly.

In light of the significant changes that occurred as a result 
of the VCAA, the RO will be given another opportunity to 
comply, as adjudication of the claim without prior 
notification of the law would be potentially prejudicial to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
394 (1993).   

Action taken by to RO to comply with the VCAA should include 
scheduling the veteran for a VA examination.  A review of the 
most recent VA examination in January 2001 shows that it is 
inadequate for rating purposes as it does not address several 
items that must be considered in the evaluation of 
musculoskeletal disabilities.  

With the evaluation of musculoskeletal disabilities, 
particularly those involving limitation of motion, rating 
personnel must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown , 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  Joints 
that are actually painful, unstable, or mal-aligned, due to 
healed injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint. 38 C.F.R. § 4.59.  Thus, the 
veteran should be afforded another VA examination.  

The RO should also make reasonable efforts to obtain any 
medical records related to the veteran's right knee 
disability since October 2000.


Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
residuals of excision of semilunar 
cartilage of the right knee since October 
2000.  After securing the necessary 
releases, the RO should request copies of 
any medical records that have not been 
previously obtained.  Any such records 
obtained should be associated with the 
claims file.  Unsuccessful attempts at 
procuring any medical records must be 
documented in writing.

2.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.

3.  Make arrangements for the veteran to 
undergo orthopedic examination to 
determine the nature and extend of 
disability from residuals of excision of 
semilunar cartilage of the right knee.  
Any tests or studies deemed necessary to 
make these determinations should be 
undertaken or ordered by the orthopedist.  
Send the claims folder to the examiners 
for review.  There should be a notation 
in the report to indicate that the 
records were reviewed.

The report must include range of motion 
studies for the right, with notation as 
to the degree of motion at which the 
veteran experiences pain, if any.  The 
physician should indicate if the 
veteran's right knee experienced 
dislocation, with frequent episodes of 
licking, pain, and effusion into the 
joint.  The physician should identify and 
completely describe any other current 
symptomatology, including any functional 
loss associated with the excision of 
semilunar cartilage of the right knee due 
to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The physician should inquire as 
to whether the veteran experiences flare-
ups.  If so, he or she should describe, 
to the extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




